UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6291


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LLOYD ANTHONIE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.   Martin K. Reidinger,
District Judge. (4:98-cr-00144-MR-1)


Submitted:   April 23, 2015                 Decided:   April 28, 2015


Before SHEDD, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd Anthonie Williams, Appellant Pro Se.      Corey F. Ellis,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lloyd Anthonie Williams appeals the district court’s order

denying   his   motion    to    reconsider     the   court’s     earlier    order

denying   his    “Petition     for     Resentencing,”      in   which   Williams

sought relief under 18 U.S.C. § 3582(c)(2) (2012).                      We have

reviewed the record and find no reversible error.                   A district

court lacks authority to grant a motion to reconsider its ruling

on a § 3582(c)(2) motion.            United States v. Goodwyn, 596 F.3d

233, 234 (4th Cir. 2010).

        Accordingly, we affirm the district court’s order denying

Williams’ motion.        We dispense with oral argument because the

facts   and   legal    contentions      are   adequately    presented      in   the

materials     before   this    court    and   argument   would    not   aid     the

decisional process.

                                                                        AFFIRMED




                                         2